Citation Nr: 1003457	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  04-12 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of 
cerebrovascular accident.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.

5.  Entitlement to an increased (compensable) evaluation for 
infectious hepatitis.

6.  Entitlement to service connection for right ear hearing 
loss.

7.   Entitlement to service connection for a kidney disorder 
to include renal cell carcinoma.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 
1957, December 1957 to June 1958, July 1961 to July 1964, 
December 1965 to March 1968 and from March 1968 to April 
1970, to include service in Vietnam from December 1965 to 
December 1966 and from September 1969 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

For clarification purposes, the Veteran's substantive appeal 
received in March 2004 has been construed to include the 
claim involving a heart condition, as it was discussed in 
conjunction with arguments presented in conjunction with the 
hypertension claim.  Thus the Board has jurisdiction of this 
claim and it is in appellate status.  

In October 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.  The Board observes that the hearing 
transcript reflects that the claims involving hypertension, 
headaches and a heart condition were characterized at that 
time as service connection claims, rather than issues 
involving whether new and material evidence had been received 
to reopen the claims.  For the reasons that will be discussed 
below, the proper characterization of these issues is whether 
new and material evidence has been received to reopen the 
service connection claims for hypertension, headaches and a 
heart condition, as is listed on the title page.  The Veteran 
is not prejudiced by proceeding on this basis, as he was 
advised of the fact that the service connection claims for 
hypertension, headaches and heart condition were the subject 
of a prior final decision dated in November 1996, in a letter 
from the RO dated in June 2002 and in the Statement of the 
Case issued in November 2003.

With respect to the claim for service connection for a heart 
condition (requiring the presentation of new and material 
evidence for purposes of reopening), the Secretary of VA 
issued a memorandum on November 20, 2009, directing the Board 
to stay action on and refrain from remanding service 
connection claims for ischemic heart disease based on 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era.  As directed by the Secretary, this stay 
will remain in effect until the date of completion of the 
rulemaking proceeding to establish new presumptions for 
specifically enumerated conditions which include ischemic 
heart disease.  Where there is an intervening liberalizing 
law or VA issue that may affect the disposition of a claim, 
VA is required to conduct a de novo review of the previously 
denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 
125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  The evidence on 
file reflects that the Veteran has at least one currently 
diagnosed heart condition and that he had verified service in 
Vietnam.  The new presumptive provisions (at the point they 
become effective) may impact both the disposition of the 
claim on appeal requiring the presentation of new and 
material evidence and the ultimate disposition of the 
underlying service connection claim for a heart condition.  
As such, the appeal to reopen a claim of entitlement to 
service connection for a heart condition is subject to this 
stay and its adjudication therefore must be deferred.  Once 
the stay is lifted, the Board will adjudicate the claim of 
whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
heart condition.

The Board notes that additional evidence which was not 
accompanied by a waiver was added to the record subsequent to 
the most recently issued Supplemental Statement of the Case 
of August 2008.  Applicable VA regulations require that 
pertinent evidence submitted by the appellant must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC) unless this procedural right is waived in writing by 
the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2009).  However, 
a review of this evidence reflects that it is either 
duplicative, unrelated to the claims on appeal, or to the 
extent that it is new, in no way directly relates to or 
impacts the adjudication of the Veteran's claims being 
addressed herein and hence is not "pertinent."  
Accordingly, the Board believes that referral to the RO of 
this evidence is not required and that a Remand for 
consideration of this evidence is unnecessary.  38 C.F.R. §§ 
19.37, 20.1304.

The claims of entitlement to service connection for headaches 
(on the merits); right ear hearing loss; and entitlement to 
service connection for a kidney disorder, to include renal 
cell carcinoma, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A formal finding of unavailability of the Veteran's 
complete service treatment records has been made in this 
case.

2.  The Veteran was awarded a Combat Infantry Badge and a 
Purple Heart.  

3.  The Veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed that he was exposed to Agent Orange 
or other herbicides.  .

4.  The evidence of record does not show that any 
CVA/residuals of a stroke are casually or etiologically 
related to service or service-connected disability, nor may 
it be presumed so.

5.  A rating decision issued in November 1996 denying service 
connection for hypertension is final.

6.  The evidence associated with the claims file subsequent 
to the November 1996 rating decision does not relate to an 
unestablished fact necessary to substantiate the service 
connection claim for hypertension, and does not raises a 
reasonable possibility of substantiating the claim.

7.  A rating decision issued in November 1996 denying service 
connection for headaches final.

8.  The evidence associated with the claims file subsequent 
to the November 1996 rating decision relates to an 
unestablished fact necessary to substantiate the service 
connection claim for headaches, and raises a reasonable 
possibility of substantiating the claim.

9.  Since March 29, 2002, the Veteran's service-connected 
hepatitis has been manifested by occasional fatigue and 
malaise, without objective clinical evidence of chronic liver 
disease or anorexia associated with hepatitis, or 
incapacitating episodes having a total duration of one week 
but less than two weeks, during any 12 month period within 
the appeal period.




CONCLUSIONS OF LAW

1.  A cerebrovascular accident was not incurred in or 
aggravated by the Veteran's active duty service to include 
presumptively, nor was it proximately caused or aggravated by 
any service-connected condition.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

2.  Evidence received since the final November 1996 
determination wherein the RO denied the service connection 
claim for hypertension is not new and material; the claim is 
not reopened and remains denied.  38 U.S.C.A. §§ 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156, 3.159, 20.1103 (2009).

3.  Evidence received since the final November 1996 
determination wherein the RO denied the service connection 
claim for headaches is new and material and the claim is 
reopened  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 
(2009).

4.  Since March 29, 2002, the criteria for a compensable 
rating for infectious hepatitis have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), (West 2002); 38 C.F.R. §§ 4.7, 
4.114, Diagnostic Code 7345 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims (on the merits) in letters dated in June 2002 and June 
2006 wherein he was advised of the provisions relating to the 
VCAA.  Specifically, the Veteran was advised that VA would 
assist him with obtaining relevant records from any Federal 
agency, which may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration. With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain private or non-Federal medical records, to 
include records from State or local governments, private 
doctors and hospitals, or current or former employers. 
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to 
the VA

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The Board observes that the Veteran was informed of the 
relevant law and regulations pertaining to his application to 
reopen service connection claims for headaches and 
hypertension in a June 2002 letter, which included the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claims were previously denied.  
Specifically, he was advised that new evidence consists of 
evidence in existence that has been submitted to the VA for 
the first time.  Material evidence was explained as evidence 
relating to the reason the claim was previously denied.  The 
letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  The letter also described what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials of the claims.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claims for headaches and hypertension.  
Kent, 20 Vet. App. at 10.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. at 486.  The Veteran has also been provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date as was discussed in the 
Dingess case in March 2006.  Subsequent adjudication of the 
claims on appeal was undertaken in a Supplemental Statement 
of the Case (SSOC) issued in August 2008.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

With respect to the Veteran's increased rating claim for 
hepatitis, the VCAA requirement is generic notice, that is, 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 
2009).  In correspondence issued in June 2002 and June 2006, 
the RO provided notice that met these requirements.  The RO 
discussed the evidence necessary to substantiate an increased 
rating, the types of evidence that would be considered, and 
the Veteran's and VA's respective responsibilities to obtain 
that evidence.  The RO noted that evidence could include 
personal statements from the Veteran and lay observers that 
described the symptoms and nature and extent of disablement 
caused by the disability.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the claims on appeal has been 
obtained.  The Veteran's available service treatment and 
post-service VA and private treatment records were obtained.  
He and his spouse provided testimony at a travel Board 
hearing held in 2009.  The Veteran was afforded VA 
examinations in 2002 and 2007 in connection with the 
increased rating claim for hepatitis.  

With respect to the service connection claim for CVA, there 
is no duty on the part of VA to provide any additional 
assistance such as requesting a medical examination or 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to 
submit competent medical evidence indicating that he has the 
disorder in question, and further substantiating evidence 
suggestive of a linkage between his active service and the 
currently claimed disorder.  The Veteran has not done so, and 
no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the Veteran under 
the VCAA, does not contain competent evidence to suggest that 
CVA (to include residuals), is in any way related to any of 
the Veteran's periods of service, to include presumptively, 
or to any service-connected disorder.  Given these matters of 
record, there is no competent evidence that the disability or 
symptoms may be associated with the claimant's active 
military service.  38 U.S.C.A § 5103A(d); cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  Under such circumstances, 
there is no duty to provide an examination or to obtain a 
medical opinion.  Id.

VA has no specific duty to conduct an examination with 
respect to the claims on appeal requiring the presentation of 
new and material evidence to reopen them because the duty 
under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen 
only if new and material evidence is presented or secured.  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need 
not provide a medical examination or medical opinion until a 
claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence). 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e). The Board finds that as 
to the claims being decided herein on appeal, all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
Veteran has not identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection and New and Material Claims

The claims on appeal were filed in March 2002, to include a 
request to reopen previously denied claims for hypertension, 
headaches, and a heart condition (deferred as discussed in 
the Introduction).  

The Veteran served for several periods of active duty between 
1954 and 1970 and the majority of his STRs are on file.  
However, it appears that his complete STRs are unavailable, 
particularly those dated after 1968.  The file contains a 
June 2008 memorandum for the file constituting a formal 
finding of unavailability of the Veteran's complete STRs.  
The Veteran was apprised of this finding in correspondence 
issued to him by VA in June 2008.

In a case such as this where it appears that Veteran's STRs 
are incomplete, the Board's obligation to explain its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule, is heightened.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board must point out, 
however, that the O'Hare precedent does not raise a 
presumption that the missing medical records would, if they 
still existed, necessarily support the veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995). Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

As noted above, the Veteran served for several periods of 
active duty with the United States Army extending from 1954 
to 1970, to include service in Vietnam from December 1965 to 
December 1966 and from September 1969 to March 1970.  The DD 
214 reflects that the Veteran's decorations include a Combat 
Infantryman Badge and a Purple Heart.  As such the provisions 
of 38 U.S.C.A. § 1154(b) (West 2002) are applicable in this 
case, which state, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of 
service connection if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence 
during service, and, to that end, VA shall resolve every 
reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material 
issue involved in establishing direct service connection, 
i.e., evidence of the incurrence of a disease or injury in 
service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service or within the 
applicable presumptive period, so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including: brain hemorrhage, 
brain thrombosis and hypertension, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following 
the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2009).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2009).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service.  38 C.F.R. §3.307(a)(6)(ii) (2009).

In addition to the presumptive regulations, a claimant may 
establish service connection for diseases not listed as 
presumptive based on exposure to Agent Orange with proof of 
actual direct causation.  See Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (holding that the availability of presumptive 
service connection for some conditions based on exposure to 
Agent Orange does not preclude direct service connection for 
other conditions based on exposure to Agent Orange); Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 
Vet. App. 155 (1997).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).

	A.  Service Connection - CVA Residuals

The Veteran's service connection claim for residuals of a 
stroke was received in March 2002.  At that time, he 
indicated that he had suffered from a stroke in 1997.

STRs dated from 1954 to 1969, including examination reports, 
do not reflect that CVA or stroke was diagnosed at any time 
during service and reveal that neurological evaluations were 
consistently normal, aside from a notation of versicolor on a 
1962 report.  

Private medical records indicate that the Veteran was 
hospitalized in May 1989 at which time discharge diagnoses of 
persistent atrial fibrillation and hypertension were made.  

The Veteran underwent a VA hypertension examination in June 
1996.  He gave a history of hypertension since 1986, and 
denied having any related complications except for shortness 
of breath on exertion.  Electrocardiogram revealed incomplete 
right bundle branch block and possible right ventricular 
hypertrophy.  Diagnoses of hypertension and possible left 
ventricular dysfunction with exertional dyspnea were made.  

Upon Agent Orange examination conducted in June 1996, the 
diagnoses included chronic obstructive pulmonary disease 
(COPD) per history provided by the Veteran.  However, it was 
noted that a pulmonary function study had been conducted 
which was within normal limits.  

Service connection for a heart condition and hypertension 
were denied in a rating action issued in November 1996.  

Private hospital records of February 1997 indicate that the 
Veteran was involved in a motor vehicle accident following 
which he was admitted to the hospital due to indications of 
spinal cord compression.  While hospitalized, the Veteran 
developed left arm and leg weakness as well as blurred vision 
and facial numbness, ultimately diagnosed as CVA.  The final 
diagnoses included: spinal cord contusion, cervical strain, 
cervical spine stenosis, right CVA and hypertension.  

A March 1997 private medical report from Dr. A., indicated 
that the etiology of the CVA was undetermined, but was 
thought to be due to hypertension.  That report revealed that 
the Veteran had insisted that the stroke was due to the motor 
vehicle accident, with Dr. A. failing to etiologically 
connect these events, observing that the Veteran's stroke 
occurred more than 48 hours after the accident.  

A private medical report of July 1997 documented that a CT 
scan of the brain revealed a hemorrhage in the right basal 
ganglia region with a small ventricular lacunar infarct.  The 
doctor indicated that this was thought to be secondary to 
high blood pressure.  

The file contains a VA examination report of November 2007.  
The report indicates that the Veteran sustained a CVA in 1997 
requiring emergency hospitalization, during which he 
sustained another CVA.  The Veteran's CVA residuals 
reportedly include speech impairment and hemiparesis of the 
left upper and lower extremity.  It was noted that the 
Veteran had a history of hypertension and apparent atrial 
fibrillation.  

The Veteran presented testimony at a travel board hearing 
held in October 2009.  He stated that the 1997 CVA was the 
result of the stresses of service and high blood pressure 
which the Veteran believed started therein.  

Evidence presented for the file which was unaccompanied by a 
waiver includes records and a decision from the Social 
Security Administration (SSA) reflecting that the Veteran was 
determined to be disabled from February 1997 due to a primary 
diagnosis of cardiac dysrhythmias and a secondary diagnosis 
of the late effects of cerebrovascular disease.  The records 
accompanying the SSA decision were largely duplicative and 
did not include any indication of service etiology of CVA.  

Analysis

The Veteran contends he currently suffers from residuals of a 
cerebrovascular accident (CVA) which are etiologically 
related to his periods of active service.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

As a preliminary matter, the Board finds no basis to grant 
the claim under the theory that the Veteran's claimed CVA 
residuals are related to exposure to herbicides (in 
particular, Agent Orange) while he was stationed in Vietnam.  
The Veteran's DD Form 214 form and service personnel records 
reflect that he served in the Republic of Vietnam during the 
Vietnam era.  Hence, pursuant to 38 C.F.R. 
§ 3.307(a)(6)(iii), he is presumed to have been exposed 
during such service to an herbicide agent (Agent Orange), 
absent any evidence to the contrary.  CVA/stroke, however, is 
not included among those disabilities for which service 
connection may be presumed based on such exposure.  38 C.F.R. 
§ 3.309(e).

With respect to direct service connection, a review of the 
available STRs to include examinations reports dated from 
1954 to 1968 are absent a diagnosis of CVA during active 
service, nor does the Veteran maintain that this condition 
occurred or was ever diagnosed during service, or at any time 
prior to 1997.  Thus, there is no persuasive medical evidence 
that indicates the Veteran suffered from a CVA, or any 
chronic residuals thereof, during active service.  Likewise, 
there is no evidence that signs or symptoms of a stroke/CVA 
were noted within one year following service separation, 
thereby eliminating service connection on a presumptive 
basis.

In addition, there is no evidence of continuity of 
symptomatology since active service in the present case, as 
CVA was not diagnosed until 1997.  In this regard, private 
hospital records of February 1997 indicate that the Veteran 
was involved in a motor vehicle accident following which he 
was admitted to the hospital due to indications of spinal 
cord compression.  While hospitalized, the Veteran developed 
left arm and leg weakness as well as blurred vision and 
facial numbness, ultimately diagnosed as CVA.  There is no 
evidence the Veteran suffered from CVA or any residuals prior 
to or until 1997, approximately 27 years after his release 
from active duty.  This significant lapse in time between 
active service and the first evidence of CVA/residuals weighs 
against the Veteran's claim for direct service connection.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. 

The evidence of record does not establish that the Veteran's 
claimed CVA residuals are in any way etiologically or 
causally associated with service or any service-connected 
disorder.  In this regard, there has been no medical evidence 
or opinion presented for the record which establishes or even 
suggests such an etiological relationship.  The Veteran 
maintains, and the record suggests, that CVA may be linked to 
hypertension, however, service-connection is not currently in 
effect for hypertension and as will be further explained 
herein, the denial of that claim is being continued; hence a 
secondary service claim for CVA based on a relationship to 
hypertension is not a viable theory of entitlement.

As previously pointed out, there is no indication of 
continuity and chronicity of CVA or any residuals since 
service.  As such, lay accounts and testimony provided by the 
Veteran as to the continuity and chronicity of CVA 
symptomatology since service and the Veteran's opinion as to 
the etiology of his CVA/residuals (service-related) is not 
consistent with the objective evidence of record, which does 
not document continuity or chronicity of CVA and its 
residuals and does not even suggest a relationship between 
currently manifested CVA residuals and service.  See Davidson 
v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Essentially, as the weight of the competent and probative 
medical evidence is against a finding that the Veteran's 
claimed CVA/residuals are related to service (to include 
presumptively) or to any service-connected disorder, Hickson 
element (3), nexus evidence, is not met.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the Veteran's service connection claim for CVA, to include 
residuals.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The 
benefit sought on appeal is therefore denied.

	B.  New and Material Evidence

The Veteran seeks service connection for headaches and for 
hypertension.  Service connection for both of these 
conditions was previously denied in a rating action dated in 
November 1996.  The Veteran did not appeal this decision and 
as such, it is a final decision.  38 U.S.C.A. § 7103(a); 38 
C.F.R. § 20.1103.

Upon thorough review of the adjudicatory documents upon which 
this appeal is based, it is unclear to the Board whether the 
RO reopened these claims at some point and considered the 
claim on the merits.  Regardless of the RO's characterization 
of an issue and the Board's description of these claims at 
the time of the hearing, the question of whether new and 
material evidence has been received to reopen a previously 
denied claim is a jurisdictional matter that must be 
considered before adjudication of the merits of the claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  For 
the reasons set forth below, the proper characterization of 
the issues is whether new and material evidence has been 
received with which to reopen service connection claims for 
headaches and hypertension.  Because of the jurisdictional 
nature of this question and the fact that all reasonable VCAA 
notice and assistance has been provided consistent with Kent 
v. Nicholson, 20 Vet. App. 1 (2006) in the manner described 
earlier herein, the Veteran is not prejudiced by this action.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  The evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  When determining 
whether a claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992). 

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Also applicable are the service connection provisions 
referenced previously in this decision.

        i.  New and Material Evidence - Hypertension

The evidence on file and considered at the time of the 
November 1996 rating decision, includes STRs (incomplete) and 
examination reports pertaining to the Veteran's five periods 
of service extending from 1954 to 1970, which do not reflect 
that hypertension or high blood pressure was diagnosed during 
or prior to any of the Veteran's periods of service.  An 
enlistment examination report of July 1954 documents that 
clinical evaluation of the heart was abnormal due to a Grade 
I systolic murmur.  At that time, a blood pressure reading of 
114/72 was made.  A December 1954 examination report reflects 
that there was no clinical abnormality of the heart and that 
a reading of 124/66 was made.  A blood pressure reading of 
150/70 was documented in June 1955.  The April 1957 
separation examination report also reflected that there was 
no clinical abnormality of the heart and that a reading of 
120/88 was made.

The Veteran's December 1957 enlistment examination report 
revealed a blood pressure reading of 144/66; the discharge 
examination report of May 1958 showed a reading of 102/70.  
The re-enlistment examination report of July 1961, revealed a 
blood pressure reading of 130/80.  A periodic examination 
report of November 1962 revealed a reading of 112/78, as did 
a May 1964 examination report.  A May 1964 nursing note 
indicates that the veteran had an elevated blood pressure 
reading of 180/90 and that infectious hepatitis was 
diagnosed.  While hospitalized for treatment of hepatitis in 
June and July 1964, a blood pressure reading of 140/90 was 
made.  A July 1964 separation examination report reflected 
that a blood pressure reading of 120/75 was made.  

A VA examination was conducted in October 1964, at which time 
blood pressure reading of: 116/80; 120/70 and 112/84 were 
made and hypertension was not diagnosed.  

STRs include a November 1965 examination report shows a blood 
pressure reading of 138/88.  The Veteran's re-enlistment 
examination report of March 1968 indicated that a blood 
pressure reading of 122/70 was made.  

Private medical records reflect that the Veteran was 
hospitalized in May 1989 during which time he was treated for 
diagnoses of persistent atrial fibrillation and hypertension.  

A VA record documents a blood pressure reading of 188/88 made 
in November 1993.

Also on file was a VA examination report of June 1996.  The 
Veteran reported having a history of hypertension since 1986.  
Blood pressure readings of 198/90, 198/100 and 192/102 were 
made and hypertension was diagnosed.

The November 1996 rating action reflects that hypertension 
was denied as it was not shown or diagnosed in service or 
until years after, and at that point, was not etiologically 
linked to service.  

Subsequent to the November 1996 rating decision, private 
medical records of Dr. F. dated in 1997 were added to the 
file, reflecting that the Veteran's diagnosed conditions 
included hypertension.

VA records document a diagnosis of hypertension in 1999.  

Also added to the file were private medical records of Dr. C. 
dated from 2002 to 2004 showing that the Veteran's medical 
history and current medical problems included hypertension.  
In June 2005, the Veteran was seen for emergent treatment; at 
that time his blood pressure was listed as 232/95.  A private 
medical report of June 2005 reflects that the Veteran gave a 
history of hypertension since 1964.  A September 2005 medical 
report of Dr. T. indicates that the Veteran's diagnosed 
conditions included essential hypertension, uncontrolled.  A 
private hospitalization report of August 2007 reflects that 
the diagnoses included essential hypertension.

VA records dated from 2006 to 2008 document the Veteran's on-
going treatment for hypertension.   

A VA examination was conducted in November 2007 and the 
claims folder was reviewed.  The Veteran reported having 
long-standing hypertension which was well-controlled.  There 
were no specific findings or opinions offered relating to 
hypertension during the course of the examination.  

The Veteran and his spouse presented testimony at a travel 
board hearing held in October 2009.  He stated that the first 
indications of hypertension were shown during service in 
1955, but noted that hypertension was not diagnosed at that 
time.  The Veteran reported that he was currently being 
treated by VA for hypertension and stated that no doctor, VA 
or private, had ever etiologically linked his current 
hypertension with service (p.12).  The Veteran estimated that 
hypertension was first diagnosed in 1995, but stated that 
symptoms of hypertension had been present since his discharge 
from service in 1970.  

Analysis

With respect to the hypertension claim, much of the evidence 
submitted subsequent to the November 1996 rating decision is 
new, in that it was not previously of record.  However, it is 
not material in that it does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.  In 
this regard, the newly submitted evidence essentially 
reflects three facts: (1) that hypertension is currently 
diagnosed; (2) that hypertension was not diagnosed in service 
or during the first post-service year; and (3) that currently 
diagnosed hypertension has not been etiologically related to 
service or to any service-connected disorder.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).  Hypertension must be confirmed by readings taken two 
or more times on three different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).  The Board notes that the 
record includes current diagnoses of both hypertension and 
essential hypertension.  For clarifying purposes only the 
Board observes that essential hypertension" is defined as 
"hypertension occurring without discoverable organic cause." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 909 (31st ed., 
2007). Cole v. Peake, 2008 WL 852634 (Vet. App.). 

The evidence before the RO at the time of the November 1996 
rating action included a diagnosis of hypertension, first 
documented in 1989.  Also on file were STRs which document a 
few isolated instances of elevated blood pressure such as one 
noted in November 1955; and readings made in May and June 
1964, which were linked with the Veteran's diagnosed 
hepatitis.  However, these isolated occurrences were not 
consistent/persistent, nor were the blood pressure values 
demonstrative of diastolic pressure predominantly 90 or 
greater, or systolic pressure predominantly 160 or greater 
with a diastolic pressure of less than 90.  Hypertension was 
not diagnosed during any of the Veteran's periods of active 
service nor does the clinical evidence reflect that the 
threshold requirements for a diagnosis of hypertension, as 
defined above, were met during service.  Similarly, 
hypertension was not diagnosed during the first post-service 
year.   

The Board also notes that at the time of the November 1996 
rating decision, it had already been established that the 
Veteran had service in Vietnam and as such, was presumptively 
exposed to Agent Orange/herbicides in service.  However, 
prior and since 1996, hypertension has not been recognized as 
a condition presumptively associated with exposure to 
herbicides in service, nor has the Veteran specifically 
argued that his claimed hypertension is a consequence of 
herbicide exposure in service.  

The evidence dated subsequent to the November 1996 rating 
decision continues to reflect that the Veteran has been 
treated for diagnosed hypertension since that time, without 
any mention or suggestion of etiology or service-
relationship.  In Morton v. Principi, 3 Vet. App. 508 (1992), 
the Court held that medical records merely describing the 
Veteran's current condition are not material to the issue of 
service connection and are not sufficient to reopen a claim 
for service connection based upon new and material evidence.  
In a related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994).

Since the November 1996 rating action, no new evidence has 
been added to the file which in any way establishes or even 
suggests that an etiological relationship exists between a 
currently diagnosed hypertension and service or any service-
connected condition.  As a related matter, no evidence has 
been presented subsequent to the final November 1996 rating 
decision, which even suggests that hypertension was incurred 
in service to include presumptively, or is otherwise 
etiologically related to service or any incident therein.

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between 
claimed hypertension service (to include any incident 
therein) or any service-connected disorder are essentially 
cumulative and redundant of contentions made prior to the 
November 1996 rating decision, and thus are not new.  38 
C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. App. 321 
(1999).  Moreover, as a layman, the Veteran lacks the 
competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed condition.  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

In summary, absent even a suggestion in that evidence of an 
etiological relationship between currently claimed 
hypertension and service or a service-connected disorder, 
this evidence fails to relate to an unestablished fact 
necessary to substantiate the claim, and it therefore is not 
material.  Accordingly, the Board finds that the evidence 
presented subsequent to the November 1996 rating decision is 
not "new and material" as contemplated by 38 C.F.R. § 
3.156(a), and provides no basis to reopen the Veteran's 
service connection claim for hypertension.  38 U.S.C.A. 
§ 5108.  Because the Veteran has not fulfilled the threshold 
burden of submitting new and material evidence to reopen his 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable and the claim remains denied.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).

	ii.  New and Material Evidence - Headaches

The evidence on file and considered at the time of the 
November 1996 rating decision includes STRs dated from 1954 
to 1969 which include an entry dated in June 1955 indicating 
that the Veteran had a blood pressure reading of 150/70, 
accompanied by complaints of infrequent headaches and 
vertigo.  An April 1957 separation report reflects that the 
Veteran acknowledged having frequent or severe headaches.  
Also on file is an undated record indicating that the Veteran 
complained of occasional headaches and reflecting that a 
diagnosis of astigmatism was made.  In addition, a record 
dated in August 1966 shows that the Veteran was hospitalized 
for treatment of a right cheek fragment wound sustained 
during a firefight.  

Private medical evidence dated in October 1985 and August 
1993 references a history of a shrapnel wound to the head in 
1966.  VA records dated in 1993 and 1994 document the 
Veteran's complaints of headaches, including an entry dated 
in April 1993 which documents that Veteran's complaints of 
chronic, episodic, recurrent headaches on the right side of 
his face.  A 1993 X-ray report of the skull revealed a small 
foreign body in the soft tissue superficial to the right 
zygomatic arch; a 1993 CT scan report of the head was normal.   

Also on file was a VA examination report of May 1996, at 
which time the Veteran gave a history of a head injury caused 
by a hand grenade piece with retained shrapnel in the face, 
sustained in August 1966.  The Veteran reported that he was 
hospitalized and did not have any loss of consciousness 
secondary to the injury.  He further stated that he underwent 
surgery and that a piece of the hand grenade was removed, but 
a fragment remained in the facial area of the skill just 
anterior to the right ear.  The Veteran reported having mild 
but constant pain in the occipital area since 1966.  
Neurological examination was normal.  An impression of mild 
chronic tension headaches, per history, was made.

The November 1996 rating action reflects that service 
connection for headaches was denied; the RO reasoned that the 
STRs revealed no record of treatment for a shell fragment 
wound of the head or for headaches and that the evidence did 
not contain any evidence etiologically linking the Veteran's 
claimed headaches to service.  

The Veteran filed to reopen the service connection claim for 
headaches in March 2002, maintaining that residuals of a 
shell fragment wound in his head were causing his claimed 
headaches.  Service connection for residuals of a fragment 
wound of the right cheek was granted in a rating action of 
November 2003, based on a December 1966 record which 
indicated that the Veteran was treated for an injury 
resulting from a firefight.  

A VA record dated in March 2002 indicates that the Veteran 
was referred for possible removal of shrapnel residuals from 
the area around his right ear.  The Veteran reported that 
this caused sharp pain and frequent headaches.  Temporal 
headaches, possibly migraine, were assessed.  

A VA examination was conducted in November 2007.  The Veteran 
reported experiencing intermittent and brief headaches 
localized to the area of the right cheek.  The examiner 
indicated that a shell fragment in the area anterior to the 
right ear was felt.  With respect to headaches, the examiner 
described them as atypical and likely due to musculoskeletal 
tension, but possibly due to a neuralgia-type process.  The 
Veteran explained that his right-sided headaches were usually 
associated with neck pain.  The examiner opined that it was 
more likely than not that the Veteran's cervical disc disease 
played a significant role in the neck component of these 
headaches, but noted that his CVA was not involved in the 
etiology of the headaches.  The examiner concluded that the 
atypical nature of the symptoms coupled with an inability to 
tie the symptoms to a precise anatomically explainable 
location or process raised significant questions about the 
presence of an underlying functional or psychological process 
which may require additional evaluation.   

The Veteran and his spouse presented testimony at a travel 
Board hearing held in October 2009.  The Veteran stated that 
he experienced headaches in service following a shrapnel 
wound sustained in the area of the right ear and indicated 
that there was still retained shrapnel in this area and he 
still experienced headaches.  

Analysis

At the time of the November 1996 rating decision that denied 
service connection for headaches, the RO reasoned that the 
record contained no record of treatment in service for a 
shell fragment wound injury to the head or for headaches.  
Initially, the Board observes that this finding was incorrect 
on both accounts, as the STRs contain at least 2 entries 
documenting complaints of headaches in service and an August 
1966 hospitalization report indicating that the Veteran was 
treated for a fragment wound of the right cheek resulting 
from a firefight. 

The record now includes evidence of currently diagnosed 
headaches and a retained shell fragment in the area anterior 
to the right ear (2007 VA examination report); the Veteran's 
lay testimony of experiencing headaches since service; 
specifically since sustaining a fragment wound in the area of 
the right cheek in 1966.  In addition and significantly, by 
rating action of November 2003, service connection was 
established for residuals of a fragment wound of the right 
cheek, providing a viable theory of secondary entitlement in 
conjunction with the Veteran's primary contention that an 
etiological relationship exists between his currently claimed 
headaches and a shell fragment wound of the right cheek 
sustained during service.  The aforementioned evidence is 
clearly new.  

Essentially, the record now confirms the presence of a 
currently diagnosed headache disorder and contains credible 
evidence suggesting a possible secondary relationship between 
this and a service-connected condition; accordingly, the 
aforementioned evidence added to the record since November 
1996 is also material.  Further, the additional evidence 
received since the November 1996 rating decision relates to 
an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented.  Consequently, the service 
connection claim for headaches is reopened and the claim is 
granted to this extent.

However, additional evidentiary development is required prior 
to adjudication of this claim on the merits; as such, this 
claim is further discussed in the Remand below.

        C.  Increased (Compensable) Evaluation - Hepatitis

In an October 1964 rating action, the RO granted service 
connection for infectious hepatitis for which a 
noncompensable disability rating was assigned under 
Diagnostic Code 7345, effective from July 1964.  The non-
compensable evaluation was continued in a November 1996 
rating action.  

In March 2002, the Veteran requested that his service-
connected hepatitis be reevaluated for a higher rating, 
explaining that he was constantly getting sick and was always 
weak and tired.

A VA examination for digestive conditions was conducted in 
September 2002.  The Veteran complained of chronic fatigue 
and reported that neither cirrhosis nor diabetes had ever 
been diagnosed.  Urinalysis was unremarkable.  Liver 
functions were normal as was a compete blood count.  A past 
exposure to Hepatitis B, with no evidence of active liver 
disease, was diagnosed.  

Private medical records of Dr. T. include an entry dated in 
September 2005 at which time the Veteran's complaints 
included insomnia, malaise, fatigue and lack of energy.  He 
also complained of exertional dyspnea, weight gain and 
peripheral edema.  The impressions included: essential 
hypertension, arteriosclerotic cerebrovascular disease, 
exertional dyspnea and insomnia.  There was no mention of 
hepatitis, either by history, diagnosed, or associated in any 
way with the Veteran's complaints.  

VA records reflect that the Veteran was hospitalized for 
treatment of renal carcinoma in September 2007, during which 
time his symptoms included a 20-pound weight loss, and 
yellowing of the skin.  A history of Hepatitis A was noted.  
Liver function tests were administered which revealed 
abnormal results, with improvement during hospitalization.  
The discharge diagnoses included hepatitis.   

A VA examination was conducted in November 2007; the claims 
file and VA records were reviewed.  The Veteran reported that 
while serving in Korea in 1964, he developed symptoms of 
fatigue, malaise, poor appetite and jaundice, diagnosed as 
hepatitis A/infectious hepatitis.  The Veteran denied having 
a history of hepatitis B or C and indicated that during the 
past years, he had not been advised of having any residual 
liver disease.  He did report that during a hospitalization 
earlier in 2007, he had manifestations of jaundice.  The 
Veteran denied having any incapacitating episodes of fatigue, 
malaise, nausea, vomiting, anorexia, or right upper quadrant 
pain, requiring bed rest or treatment by a physician, at any 
time after being initially treated for hepatitis in 1964, and 
further indicated that he was not maintained on any 
treatments for liver disease.  On examination the Veteran did 
not identify any problems such as malaise, anorexia or liver 
enlargement related to hepatitis.  The Veteran reported that 
in conjunction with his hospitalization for renal disease in 
2007, he felt weak and had lost about 30 pounds.  

Upon VA examination, a diagnosis of infectious hepatitis was 
made and the examiner indicated that there were no 
identifiable subjective or objective residual findings and no 
evidence of architectural distortion of the liver on CT 
scanning.  The examiner also mentioned that the liver test 
abnormalities (shown earlier in 2007) more likely than not 
represented a different medical process such as hepatic 
dysfunction related to bacterial infection or possible 
transient medication-related effect (as opposed to being 
related to hepatitis).  It was further noted that lab testing 
indicated that the Veteran had no evidence of active 
hepatitis A, B, or C, but the presence of total hepatitis B 
core antibody positivity suggested previous hepatitis B 
exposure.  It was further clarified that negative hepatitis B 
surface antigen suggested that active B was not present, and 
that there was no serological evidence on testing to confirm 
any prior hepatitis A or hepatitis C exposure.

The Veteran presented testimony at a travel board hearing 
held in October 2009.  He stated that he was hospitalized for 
a recurrence of hepatitis in 2007 and indicated that his 
symptoms included constant fatigue as well as occasional 
nausea and vomiting, but without anorexia.  The Veteran 
indicated that he had not received any regular or current 
treatment for hepatitis aside from the September 2007 
hospitalization.  The Veteran indicated that he did not have 
any dietary restrictions and had not experienced any episodes 
requiring bed rest by a doctor associated with his hepatitis.  
The Veteran indicated that he did not have hepatitis C.  

Analysis

The Veteran and his representative maintain that a 
compensable evaluation is warranted for service-connected 
hepatitis.  He contends that if he misses a meal or hasn't 
eaten by a certain time, he becomes tired, weak, nauseous and 
fatigued.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  The degree of impairment resulting 
from a disability is a factual determination and generally 
the Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  More recently, the Court held that 
"staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected hepatitis is rated by analogy 
to Diagnostic Code 7345 which provides ratings for chronic 
liver disease without cirrhosis, including hepatitis B, 
chronic active hepatitis, autoimmune hepatitis, 
hemochromatosis, and drug-induced hepatitis, but excludes 
bile duct disorders and hepatitis C.  Chronic liver disease 
that is nonsymptomatic is rated as noncompensable (0 
percent).  Chronic liver disease with intermittent fatigue, 
malaise, and anorexia, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12- month period, is rated 10 percent 
disabling.  Chronic liver disease with daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2009).

Note (1) to Diagnostic Code 7345 provides that sequelae, such 
as cirrhosis or malignancy of the liver, is to be rated under 
an appropriate diagnostic code, but not to use the same signs 
and symptoms as the basis for rating under Diagnostic Code 
7354 and under a diagnostic code for sequelae.  Note (2) 
provides that, for purposes of rating conditions under 
Diagnostic Code 7345, "incapacitating episode" means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician.  Note (3) provides that 
hepatitis B infection must be confirmed by serologic testing 
in order to rate it under Diagnostic Code 7345.  See 38 
C.F.R. § 4.114.

The Veteran contends that his hepatitis is more disabling 
than currently evaluated and warrants the assignment of a 
compensable rating.  In this case, the preponderance of the 
evidence reflects that the Veteran's hepatitis is essentially 
asymptomatic.  Thus, it is the Board's determination that a 
compensable rating is not warranted.

In order for a compensable evaluation to be awarded (10 
percent) under Diagnostic Code 7345, the Veteran must show 
liver disease productive of intermittent fatigue, malaise, 
and anorexia, or when there are incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  Nonsymptomatic liver 
disease is noncompensable.  

Initially, the Board points out that there is essentially no 
indication of chronic liver disease in this case.  For 
clarification purposes, the Board notes that the 
hospitalization in 2007 was not for recurrent of hepatitis as 
reported by the Veteran at the time of the 2009 hearing, but 
was for treatment of renal carcinoma, although a history of 
hepatitis was noted incidentally in conjunction with that 
hospitalization.   Although some abnormality was noted in 
liver function tests conducted in August 2007, upon VA 
examination conducted thereafter, the VA examiner found that 
there were no identifiable subjective or objective residual 
findings relating to hepatitis and no evidence of 
architectural distortion of the liver on CT scanning.  The 
examiner also mentioned that the liver test abnormalities 
(shown in August 2007) more likely than not represented a 
different medical process such as hepatic dysfunction related 
to bacterial infection or possible transient medication-
related effect (as opposed to being related to hepatitis).  
It was further noted that lab testing indicated that the 
Veteran had no evidence of active hepatitis A, B, or C, but 
the presence of total hepatitis B core antibody positivity 
suggested previous hepatitis B exposure.  It was further 
clarified that negative hepatitis B surface antigen suggested 
that active hepatitis B was not present.  There has been no 
evidence of any chronic liver disease shown subsequent to the 
November 2007 VA examination.  

Further, while the Veteran has complained of some fatigue and 
malaise associated with his hepatitis, there is no indication 
that he has experienced any anorexia associated with 
hepatitis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation).  This is a 
conjunctive set of criteria; all of which must be present 
(intermittently) to warrant compensation at the 10 percent.  
See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of 
the conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met); 
compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  In this regard, while 
evidence during the appeal period indicated that the Veteran 
has lost some weight, this was attributed to is renal 
carcinoma and was not in any way associated as a residual of 
hepatitis (See November 2007 VA examination report).  Here 
not only is chronic liver disease not shown, but it is 
clearly not accompanied by anorexia.

In addition, throughout the entirety of the appeal period, 
neither the clinical evidence nor the Veteran's own reports 
indicate that has experienced any incapacitating episodes of 
hepatitis with any of the aforementioned enumerated 
manifestations having a total duration of at least one week, 
but less than two weeks, during the past 12-month period, or 
during any of the 12-months periods pertinent to this appeal 
period.

The Board has also considered whether Diagnostic Code 6354 is 
applicable to this claim. Diagnostic Code 6354 provides for a 
10 percent disability rating for chronic fatigue syndrome 
that is manifested by debilitating fatigue, cognitive 
impairments, or other impairments such as inability to 
concentrate, forgetfulness, confusion, or a combination of 
other signs and symptoms, which wax and wane but result in 
periods of incapacitation of at least one but less than two 
weeks total duration per year.  However, in this case there 
is no probative clinical evidence that the Veteran suffers 
from a diagnosis of chronic fatigue syndrome that has been 
linked to his service-connected hepatitis.  Therefore, the 
Board finds that a compensable rating under this code is also 
not warranted in this case.

In light of the foregoing, a compensable rating for the 
Veteran's service-connected hepatitis is not warranted at any 
period of time during the pendency of this appeal.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 49, 55.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).

In a recent case, the United States Court of Appeals for 
Veterans Claims (Court) clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The Veteran's manifestations of his service-connected 
hepatitis are contemplated by the rating criteria.  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provide for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Referral for 
consideration of extraschedular ratings is, therefore, not 
warranted.

The Court of Appeals for Veterans Claims (CAVC) has recently 
held that a request for a TDIU, whether expressly raised by a 
claimant or reasonably raised by the record, is an attempt to 
obtain an appropriate rating for disability or disabilities, 
and is part of a claim for increased compensation.  There 
must be cogent evidence of unemployability in the record.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer 
v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant 
case, the holding of Rice is inapplicable since the evidence 
of record does not demonstrate that the Veteran has been 
rendered unemployable due solely to his service-connected 
hepatitis, nor have the Veteran or his representative so 
alleged.  Thus, at this point, there is no cogent evidence of 
unemployability and entitlement to increased compensation 
based on TDIU is not warranted.

ORDER

Service connection for residuals of a cerebrovascular 
accident, to include residuals thereof, is denied.

New and material evidence not having been received, the 
service connection claim for hypertension is not reopened and 
remains denied.

New and material evidence having been received, the service 
connection claim for headaches is reopened.

Entitlement to a compensable rating for infectious hepatitis 
is denied.


REMAND

Having reopened the claim seeking service connection for 
headaches, the Board finds that further development is 
necessary.  A Remand is also required in this case to address 
the claims of entitlement to service connection for right ear 
hearing loss and for a kidney disorder to include renal cell 
carcinoma.  

In March 2009, the RO issued a rating decision denying 
entitlement to service connection for right ear hearing loss 
and for a kidney disorder to include renal cell carcinoma.  
The Veteran was informed of this decision by letter dated in 
March 2009 and filed a timely Notice of Disagreement (NOD) as 
to these claims in September 2009.

The filing of a timely NOD places a claim in appellate 
status.  To this point, there has been no SOC issued in 
conjunction with service connection claims for right ear 
hearing loss and a kidney disorder.  The failure to issue a 
statement of the case in such a circumstance renders a claim 
procedurally defective and necessitates a remand. See 38 
C.F.R. §§ 19.9, 20.200, 20.201 (2009).  Under these 
circumstances, the Board has no discretion and is obliged to 
remand the aforementioned claims to the RO for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 
436 (1997).  However, the claims will be returned to the 
Board after issuance of the statement of the case only if 
perfected by the filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In addition, having reopened the service connection claim for 
headaches does not end the Board's inquiry.  Rather, it 
places upon VA the duty to assist the appellant in the 
development of the merits of the claim by obtaining relevant 
records which could possibly substantiate the claim and 
conducting appropriate medical inquiry.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (Holding that unless the veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994). 

The Veteran's headaches are primarily claimed as secondary to 
a service-connected fragment wound of the right cheek.  
Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

The evidence on file includes a November 2007 VA examination 
report which documented a diagnosis of headaches, but 
included no opinion positive or negative regarding any 
etiological relationship between this diagnosed condition and 
service or a service-connected disorder, although numerous 
other etiological possibilities were discussed.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  For the reasons explained herein, additional 
information is required in this case so that the Board can 
render a fully informed appellate decision addressing all of 
the Veteran's theories of entitlement.  Therefore, a 
supplemental medical opinion will be sought in this case 
addressing the viable theories of entitlement (essentially, 
direct and secondary service connection) raised by the 
Veteran in this case.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also 38 C.F.R. § 3.159(c)(4) (an 
examination or opinion is necessary if the evidence of record 
does not contain sufficient medical evidence to make a 
decision on the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the Veteran with 
a statement of the case addressing the 
claims of entitlement to service 
connection for right ear hearing loss and 
a kidney disorder, to include renal cell 
carcinoma.  The Veteran is reminded that 
to vest the Board with jurisdiction over 
these claims, a timely substantive appeal 
must be filed.  38 C.F.R. § 20.202 
(2009).  If, and only if, the Veteran 
perfects the appeal as to the claims, the 
case must be returned to the Board for 
appellate review.

2.  The RO/AMC is requested to obtain a 
clarifying medical opinion addressing the 
following questions pertaining to the 
Veteran's service connection claim for 
headaches, to include claimed as 
secondary to a service-connected fragment 
wound of the right cheek.  Should an 
examination of the Veteran be required, 
it is within the RO/AMC's discretion to 
schedule this.

In addressing these questions, the 
medical professional providing the 
requested information are asked to review 
the claims files and/or pertinent medical 
records if possible.  It is requested 
that the following matters be addressed:

(a) The provider should be asked to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
manifested headache disorder is causally 
related to any of the Veteran's periods 
of active service extending - 
intermittently - from 1954 to 1970, to 
include any injuries sustained as a 
combat Veteran sustained during his 
service in Vietnam.

(b) The provider is also asked to address 
the question of whether it is at least as 
likely as not that the Veteran's 
currently manifested headache disorder is 
causally related to or is aggravated by 
any service connected disorder, 
specifically claimed as a service-
connected fragment wound of the right 
cheek.

If a service-connected disability 
aggravates (i.e., permanently worsens) 
the headache disorder, the examiner 
should identify the percentage of 
disability which is attributable to the 
aggravation.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important that each 
disability be viewed in relation to its 
history, per 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, 
should be made available to the examiner 
for review.

3.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required. If further action is 
required, it should be undertaken prior 
to further claim adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's service connection claim for 
headaches on the merits to include 
consideration of both direct and 
secondary theories of entitlement, and 
review of evidence added to the file 
subsequent to the SSOC issued in August 
2008.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


